DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 11/20/2020 and 4/20/2022 have been considered.  

Drawings
The drawings filed on 11/20/2020 are accepted.  

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (US-2018/0279067 hereinafter, Ivanov).
Regarding claim 1, Ivanov teaches a method comprising:
	obtaining or holding available radio signal observation data (Fig. 5 [412 & 417]) of a tracking device (Figs. 3/4 [310 or 320] and Page 5 [0061]) representing one or more sets of radio signal observation results captured by a radio interface (Fig. 4 [316-319]) of the tracking device (Figs. 3/4 [310 or 320]) when1 present on a site (Page 6 [0092-0093]), wherein a respective set of radio signal observation results is captured at a corresponding observation position on said site; (Fig. 5 [412 and Page 6 [0093])
	obtaining or holding available setting information; (Pages 6-7 [0094-0096])
	associating at least one training set of radio signal observation results with identification information of an area of interest on said site (Fig. 5 [417]), if at least one of the one or more sets of radio signal observation results is indicated as the at least one training set of radio signal observation results by the setting information.  (Page 7 [0098])
	Regarding claim 6, Ivanov teaches wherein the obtaining or holding available the radio signal observation data comprises obtaining or holding available respective radio signal observation data of at least two corresponding tracking devices (Fig. 3 [310 & 320]), wherein respective radio signal observation data represent for a corresponding tracking device respective sets of radio signal observation results (Fig. 3 [310] and Fig. 5 [418] with the remainder of Fig. 5 for reference), wherein a respective set of radio signal observation results is captured by a radio interface of a corresponding tracking device when present on the site, the respective set of radio signal observation results being captured at a corresponding observation position on said track.  (Fig. 5 [411-420])
	Regarding claim 7, Ivanov teaches wherein radio signal observation data represent a sequence of sets of radio signal observation results captured by a radio interface of a corresponding tracking device at two or more subsequent observation positions.  (Page 8 [0113])
	Regarding claim 8, Ivanov teaches further comprising:
	obtaining the identification information of the area of interest, wherein the identification information of the area of interest comprises at least one of:
	a name of the area of interest;
	information of a building in which the area of interest is located;
information of a floor of a building on which the area of interest is located;
	geographical coordinates of the area of interest.  (Fig. 5 [411] and Page 6 [0091-0092])
	Regarding claim 9, Ivanov teaches wherein a respective set of radio signal observation results comprises for a corresponding observed radio signal at least one of:
	a respective indication of a received signal strength; (Fig. 5 [412] “RSS value”)
	a respective indication of a signal-to-noise ratio;
	a respective identifier of a radio node.  (Fig. 5 [412] “transmitter ID”)
	Regarding claim 10, Ivanov teaches further comprising:
	obtaining or holding available sensor data of a tracking device captured by one or more sensors of the tracking device when present on said site (Page 6 [0087]); wherein the sensor data are at least one of:
	temperature sensor data;
	inertial sensor data;
	motion sensor data; (Page 6 [0087])
	barometer sensor data; (Page 6 [0087])
	altitude sensor data.  
	Regarding claim 11, Ivanov teaches wherein said site is at least partially inside a building or a complex of buildings.  (Page 3 [0041] and Page 7 [0106])
	Regarding claim 12, Ivanov teaches obtaining or holding available current radio signal observation data of a tracking device representing at least one current set of radio signal observation results captured by a radio interface of the current tracking device when present on said site, wherein a respective current set of radio signal observation results is captured at a corresponding observation position on said site; (Fig. 5 [412-417])
	determining whether the tracking device has entered or is located within an area of interest identification information of which is associated with the at least one training set of radio signal observation results based on at least one current set of radio signal observation results and based on the at least one training set of radio signal observation results; (Fig. 5 [415], Fig. 7 [612]])
	providing notification information or causing an alert if it is determined that the tracking device is within the area of interest.  (Page 8 [0118-0119] and Fig. 5 [411, 415 and 418])
	Regarding claim 13, Ivanov teaches obtaining or holding available at least one training set of radio signal observation results, wherein a respective training set of radio signal observation results is held available in association with identification information of a corresponding area of interest on a site, wherein a respective training set of radio signal observation results is captured at a corresponding observation position within a corresponding area of interest on said site; (Fig. 5 [401, 402], Fig. 6 [501 & 502] and Fig. 7 [601])
	obtaining or holding available area of interest information indicating whether at least one tracking device has been determined to have entered and/or to have been located within a corresponding area of interest on the site; (Fig. 5 [411, 414, 415 & 418] i.e. turning red to green areas when the measurement is above the threshold for the proper area)
	obtaining or holding available current radio signal observation data of a current tracking device representing one or more current sets of radio signal observation results captured by a radio interface of the current tracking device when present on said site, wherein a respective current set of radio signal observation results is captured at a corresponding observation position on said site;  (Fig. 5 [417-418])
determining whether the current tracking device has entered or is located within an area of interest identification information of which is associated with the at least one training set of radio signal observation results based on at least one current set of radio signal observation results, based on at least one training set of radio signal observation results associated with the identification information of the area of interest, and based on the area of interest information.  (Fig. 5 [411, 412, 413, 414, 416, 418, 419, 420 and 402])
	Regarding claim 14, the limitations of claim 14 are rejected as being substantially the same reasons set forth above in claim 1.  See additional structure in Fig. 4 [311, 312 and 314].  
	Regarding claim 18, the limitations of claim 18 are rejected as being substantially the same reasons set forth above in claim 1.  See additionally Page 5 [0068-0070]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Subramanian et al. (US-2018/0338031 hereinafter, Subramanian).
Regarding claim 2, Ivanov teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein a respective set of radio signal observation results is associated with respective time stamp data representing a respective capture time of the respective set of radio signal observation results, and wherein the setting information indicates at least one capture time, the method further comprising:
determining the at least one training set of radio signal observation results to be indicated as training set of radio signal observation results by the setting information based on the capture time indicated by the setting information and based on the capture time represented by time stamp data associated with the at least one training set of radio signal observation results.  
In an analogous art, Subramanian teaches a geo-fence training system (Abstract) that includes wherein a respective set of radio signal observation results is associated with respective time stamp data representing a respective capture time of the respective set of radio signal observation results (Page 3 [0022] “the geofence trainer 110 records geographical identification metadata (e.g., latitude and longitude coordinates calculated by the location service 108) at a position along the path 120. In some examples, the geofence trainer 110 records a timestamp at each geofence 122 for determining a travel rate estimate between geofences”), and wherein the setting information indicates at least one capture time (Page 3 [0023] “The geofence trainer 110 is further operative to store the geofences 122 for a location (e.g., home, work, friend's home, garage door exit, front door entry) and the corresponding coordinate data, signal strength 126 data, and, in some examples, the timestamp data in the data store 118”), the method further comprising:
determining the at least one training set of radio signal observation results to be indicated as training set of radio signal observation results by the setting information based on the capture time indicated by the setting information and based on the capture time represented by time stamp data associated with the at least one training set of radio signal observation results.  (Page 3 [0024] i.e. sequential triggering of geofences based on timestamp data are used to filter out false triggers of a geofence)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ivanov after modifying it to incorporate the ability to use time stamp data with the training set of radio signal observations of Subramanian since it enables estimating travel rates between locations/geofences and can filter out false triggers when the travel rate is not consistent with the actual distance between geofences.  
Regarding claim 3, Ivanov in view of Subramanian teaches wherein the at least one training set of radio signal observation results is determined to be indicated by the setting information as training set of radio signal observation results if the capture time represented by the time stamp data associated with the training set of radio signal observation results is equal to or later than the capture time indicated by the setting information.  (Subramanian Page 3 [0022-0024])
Regarding claim 4, Ivanov in view of Subramanian teaches wherein the setting information indicates at least two capture times representative of a capture time interval, or indicates the capture time interval (Subramanian Page 3 [0022-0024] “the geofence trainer 110 records a timestamp at each geofence 122 for determining a travel rate estimate between geofences”), the method further comprising:
determining the at least one training set of radio signal observation results to be indicated by the setting information as training set of radio signal observation results if the capture time represented by the time stamp data associated with the training set of radio signal observation results is equal to one of the at least two capture times or is within the capture time interval.  (Subramanian Page 3 [0024])
Regarding claims 15-17, the limitations of claims 15-17 are rejected as being the same reasons set forth above in claims 2-4.  
Regarding claims 19-20, the limitations of claims 19-20 are rejected as being the same reasons set forth above in claims 2 and 3.  







Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Gopalan (US-2018/0285772).

Regarding claim 5, Ivanov teaches wherein obtaining or holding available the radio signal observation data comprises obtaining or holding available radio signal observation data of at least two tracking devices.  (Fig. 3 [310 & 320])
Ivanov differs from the claimed invention by not explicitly reciting wherein the setting information includes tracking device identification information and the method further comprising:
determining whether tracking device identification information included in the setting information corresponds to tracking device identification information of a respective one of the at least two tracking devices and associating said at least one training set of radio signal observation results with said identification information identifying the area of interest on said site if the tracking device identification information included in the setting information is determined to correspond to tracking device identification information of a respective one of the at least two tracking devices.  
In an analogous art, Gopalan teaches a method and system for training a machine learning model with a training data set (Abstract) that includes setting information includes tracking device identification information (Page 4 [0025] “call detail records (CDRs) or session records, which may contain a device type identifier (e.g., the manufacturer, model, firmware version and other similar features which distinguish one device type from another)”) and the method further comprising:
determining whether tracking device identification information included in the setting information corresponds to tracking device identification information of a respective one of the at least two tracking devices (Page 4 [0025-0026] i.e. using the device type identifier, new information can be added to the machine learning model) and associating said at least one training set of radio signal observation results with said identification information identifying the area of interest on said site if (see note with regard to “if” above in footnote) the tracking device identification information included in the setting information is determined to correspond to tracking device identification information of a respective one of the at least two tracking devices.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ivanov after modifying it to incorporate the ability to sort data based on which device collected the data when adding information to a machine learning model of Gopalan since it enables recognizing the source of the information when feeding it into machine learning models that are iteratively improved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).  The Examiner typically recommends “upon determining” as a positive recitation of the claim limitation.